Renegotiation of excessive profits; counterclaim. — On February 14,1975 the court issued the following order:
Before kashiwa, Judge, Presiding, kuNzig and beNNEtt, Judges.
“This case comes before the court on plaintiff’s motion, filed November 11, 1974, to dismiss or in the alternative to strike defendant’s counterclaim. Upon consideration thereof, together with the response in opposition thereto, without oral argument, upon the basis of the provisions of the Renegotiation Act, 50 U.S.C. App. § 1218 (1973, Supp. Ill), and the decision by this court in Talley Industries, Inc. v. United States, 201 Ct. Cl. 873, 874 (1973).
“it is ordered that plaintiff’s said motion to dismiss or in the alternative to strike counterclaim be and the same is denied.”